Opinion by
Judge Peters :
The issue as to whether Pence was a bona fide housekeeper with a family, and as such entitled to the mare as his only work beast, could not be raised and tried in this action. The judgment in the case of Pence against Tipton, etc., was conclusive on that question.
The only legitimate issue presented by the answer was as to the value of the mare, saddle, blanket and bridle, and that it was the peculiar province of the jury to try, and to that issue they responded.
The defense was a purely legal one, and the court below did right in refusing to transfer it to equity.

W. H. Holt, for appellant.


Turner & French, for appellees.

No error is perceived in the instruction and the verdict is sustained by the evidence.
Wherefore the judgment is affirmed.